Citation Nr: 1547334	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-10471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claims file is wholly electronic.

In his March 2015 substantive appeal, the Veteran requested a hearing before the Board.  However, subsequent to an October 2015 pre-hearing teleconference, in a letter dated October 28, 2015, the Veteran indicated that he would waive his hearing request if he was granted the benefits sought on appeal.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran's exposure to hazardous noise in-service is conceded.

2.  The weight of the favorable evidence is essentially in equipoise with the unfavorable evidence.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's DD214 reflects that he was an ammunition tech.  He has stated that his duties in the military occupational specialty included setting off munitions, storing, handling, and disposing of munitions.  

The Veteran's hearing was examined by audiometry at an April 1969 induction exam.  At that time, pure tone thresholds in the right ear at 500, 1000, 2000, and 4000 Hertz (Hz) were measured as 15, 5, 10, and 20 decibels (dB).  In the left ear the pure tone thresholds were 15, 15, 10, and 15 decibels, respectively.  Hearing acuity at 3000 Hz was not measured.  

At a March 1971 separation audiometric examination, the tested frequencies were 500, 1000, 2000, 3,000, and 4000 Hz.  The Veteran's hearing thresholds were 25, 20, 20, 30, and 30 dB in the right ear and 25, 20, 20, 25, and 15 dB in the left ear. 

The Veteran sought service connection for hearing loss and tinnitus in April 2014.  The Veteran's hearing thresholds were measured as ranging from 25 dB at 500 Hz to 65 dB at 4000 Hz in the right ear.  In the left ear, hearing thresholds were from 30 dB, at 500 Hz, to 55 dB at 4,000 Hz.  The Veteran reported work as a police officer for 21 years.  During that time he fired at the range approximately 4 times per year.  The examiner concluded that the Veteran's shifts in hearing during service were significant only at 1000 Hz in the right ear and that it was less than likely that the Veteran's tinnitus begin during service, as he denied having ringing, humming, or buzzing in his ears. 

In an October 2014 statement, the Veteran indicated that he was knocked unconscious for "a few seconds" when hit on the head during training. The Veteran also reported a significant loss of hearing for "a couple of days" after being too close while blowing up ammunition.  The Veteran asserted that he had ringing in his ears as much as 90 percent of the time, and that the ringing began while he was in service. 

The Veteran's service entrance audiologic examination did not include testing at 3000 Hz.  The VA examiner noted that shifts in hearing at 2,000, 3,000, and 4,000 Hz were more likely to be related to noise exposure than a shift at 1,000 Hz, the frequency at which the Veteran's most significant threshold shift was noted.  

The record reflects that no post-service testing of the Veteran's hearing was conducted until he sought service connection for hearing loss in 2010, some 40 years after his service discharge.  The VA examiner did not discuss the significance of the omission of testing at 3,000 Hz on the entrance examination, and did not comment as to how that missing evidence affected the calculation of the probability of a relationship between the Veteran's service and his current hearing loss.  

There is no additional post-service evidence relevant to the claims for service connection for hearing loss and tinnitus, as the Veteran did not seek post-service evaluation or treatment of hearing loss or tinnitus until he submitted the claim at issue.  

There is one medical opinion, which is essentially unfavorable to the claims.  However, the medical opinion does not fully discuss the significance of the findings during service, since the examiner did not note the absence of evaluation at 3,000 Hz on entrance.    

The only other relevant evidence is the lay evidence provided by the Veteran.  The Veteran is competent to report that he had episodes of acute hearing loss in service and to report that he noticed hearing loss and ringing in the ears beginning during or soon after service.

The evidence is essentially in equipoise.  Therefore, resolving any doubt as to the accuracy and completeness of the service treatment records in the Veteran's favor, the criteria for service connection for hearing loss and tinnitus are met.  

As the determinations on appeal are favorable to the Veteran, discussion of VA's actions to comply with the duties to notify and assist the Veteran is not necessary.


ORDER

The appeal for service connection for hearing loss is granted.

The appeal for service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


